 

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

DOLLAR GENERAL – MO 3 PACK

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into as
of the Effective Date by and between DG PARTNERS LLC, a Missouri limited
liability company, having an office at 530 Salt River Road, St. Peters, MO 63376
(the “Seller”) and AMERICAN REALTY CAPITAL III, LLC, a Delaware limited
liability company, having an address at 405 Park Avenue, 15th Floor, New York,
New York 10022 (the “Buyer”).

 

BACKGROUND

 

A.           Seller is the owner of each of the Properties listed on Exhibit A
attached hereto.

 

B.           Buyer desires to purchase the Property and Seller desires to sell
the Property to Buyer on the terms and conditions set forth in this Agreement.

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.           Terms and Definitions. The terms listed below shall have the
respective meaning given them as set forth adjacent to each term.

 

(a)          “Purchase Price” shall mean the amount listed for each Property as
set forth opposite the designation of such Property on Exhibit A1 attached
hereto.

 

(b)          “Brokers” shall mean Cissell Mueller Company, L.L.C., acting as
Seller’s agent.

 

(c)          “Closing” shall mean the consummation of the transaction
contemplated herein, which shall occur, subject to the extension set forth in
Section 10 hereof, on the date that is fifteen (15) days after the last day of
the Due Diligence Period (as defined herein). The date of Closing is sometimes
hereinafter referred to as the “Closing Date.” Neither party will need to be
present at Closing, it being anticipated that the parties will deliver all
Closing documents and deliverables in escrow to the Escrow Agent (or if both
Buyer and Seller agree, to Buyer’s and/or Seller’s counsel) prior to the date of
Closing.

 

Notwithstanding the foregoing, if as of the Effective Date Tenant has not
accepted possession of the Property and commenced payment of rent pursuant to
the Lease, then Closing will occur on the thirtieth (30th) day following the
occurrence of all of the following (collectively, the “Completion of
Construction”): (i) completion of construction of improvements on the Property
and delivery to Buyer of the punch-list of work to be completed by landlord
under the Lease as approved by Tenant (the “Punch-List”), (ii) Tenant accepting
possession of the Property pursuant to the Lease, Tenant commencing actual
payment of rent pursuant to the Lease (and not just the obligation to pay rent
where rent is withheld by Tenant in escrow as security for completion of punch
list items), and Tenant opening for normal business operations, (iii) the date
on which Seller delivers to Buyer commercially reasonable documentation
acceptable to Buyer evidencing the completion of construction of improvements on
the Property in accordance with approved plans and specifications and (iv) the
issuance and delivery to Buyer (or, as required by the Lease, to Tenant) of all
permits, approvals and a permanent certificate of occupancy required for the
lawful occupancy of the Property and use thereof for the purposes contemplated
by Tenant.

 

 

 

 

(d)           “Due Diligence Period” (i) “First Due Diligence Period” shall mean
the period beginning upon the date a fully executed original of this Agreement
is delivered to Buyer and extending until 11:59 PM EST on the end of the date
that is Thirty (30) days thereafter with respect to (i) all matters set forth in
Section 6(a) relating to title except such items that require a survey and (ii)
all items set forth in Section 6(b)(i). “Second Due Diligence Period” shall mean
the period beginning upon the date that Seller delivers to Buyer a certificate
of substantial completion from Seller’s architect for the Property
(“Substantially Complete”) in accordance with the Lease and an as-built survey
are delivered to Buyer and extending until 11:59 PM EST on the end of the date
that is fifteen (15) days thereafter with respect to (i) all matters set forth
in Section 6(a) relating to title that require an as-built survey and (ii) all
items set forth in Section 6(b)(ii). Both Due Diligence Periods also sometimes
referred to herein as “Due Diligence Period” or “Due Diligence Periods” as
proper reading requires. Seller shall deliver to Buyer all of the Due Diligence
Materials (i) within Five (5) business days after the Effective Date with
respect to Section 6(a) and 6(b)(i); and (ii) within Five (5) business days
after such time as such materials become available to Seller with respect to
Section 6(b)(ii).

 

(e)          “Earnest Money” shall mean the amount set forth on Exhibit A and
all interest accrued thereon. The Earnest Money shall be delivered to Escrow
Agent as follows: (i) $10,000.00 per Property within three (3) business days
after the Effective Date; (ii) the balance within three (3) business days
following the commencement of the Second Due Diligence period for each Property.
The Earnest Money shall be deposited by Buyer in escrow with Escrow Agent, to be
applied as part payment of the Purchase Price at the time the sale is closed, or
disbursed as agreed upon in accordance with the terms of this Agreement. Seller
and Buyer each shall pay one-half of all reasonable escrow fees charged by
Escrow Agent. Escrow Agent shall provide written confirmation that the Earnest
Money has been delivered by Buyer and received by Escrow Agent. In the event
that the Earnest Money has not been delivered by Buyer to Escrow Agent within
three (3) business days after the Effective Date, then Seller may terminate this
Agreement and neither party shall have any further rights, obligations or
liabilities hereunder, except as specifically set forth herein.

 

(f)          “Effective Date”. This Agreement shall be signed by both Seller and
Buyer. The date that is one (1) business day after the date of the last
execution and acceptance by either party shall be the “Effective Date” of this
Agreement.

 

(g)          “Escrow Agent” shall mean Chicago Title Insurance Company, whose
address is Suite 1325, 1515 Market Street, Philadelphia, PA 19102-1930,
Attention: Edwin G. Ditlow, Telephone: 215-875-4184; Telecopy: 215-732-1203;
E-mail: ditlowe@ctt.com. The parties agree that the Escrow Agent shall be
responsible for (x) organizing the issuance of the Commitment and Title Policy,
(y) preparation of the closing statement, and (z) collections and disbursement
of the funds.

 

2

 

 

(h)          “Guarantor” shall mean Dollar General Corporation.

 

(i)          “Guaranty” or “Guaranties” shall mean those certain guaranties of
each of the Leases executed by Guarantor.

 

(j)          “Lease” or “Leases” shall mean those certain Leases described on
Exhibit A attached hereto and made a part hereof and referred to in Section
6(b)(i) of this Agreement between Seller as landlord, and Dolgencorp, Inc., as
tenant (“Tenant”), as amended.

 

(k)          “Property” shall mean (a) those certain parcels of real property,
all of which are listed on Exhibit A, together with all right, title and
interest of the Seller, if any, in and to the land lying in the bed of any
street or highway in front of or adjoining such real property, and all
appurtenances and all the estate and rights of the Seller, if any, in and
appurtenant to such parcels of real property, including, without limitation, all
appurtenant easements and rights-of-way, and Buildings (as hereinafter defined)
and all other improvements thereon, and all air and subsurface rights
appurtenant to such parcels of real property, as the case may be (such parcels
of real property, together with all such rights and appurtenances, being
collectively referred to herein as the “Land”); (b) all of the buildings and
improvements (each individually called a “Building” and collectively called the
“Buildings”) situated on the Land; (c) all right, title and interest of the
Seller, if any, in and to the lighting, electrical, mechanical, plumbing and
heating, ventilation and air conditioning systems used in connection with the
Land and the Buildings, and all carpeting, draperies, appliances and other
fixtures and equipment attached or appurtenant to the Land together with all
personal property (other than furniture, equipment not necessary to operate the
Buildings or building systems and not permanently affixed to the Buildings or
Land, trade fixtures and inventory) owned by the Seller and located on the Land
or on and/or in the Buildings (collectively, the “Personal Property”); (d) all
right, title and interest of the Seller in and to all warranties and guaranties
respecting the Buildings and Personal Property; (e) to the extent not otherwise
described in subsection (a), all right, title and interest of the Seller in and
to all leases respecting the Buildings and Personal Property, including, without
limitation, all prepaid rent or security or other deposits thereunder; (f) all
right, title and interest of Seller in and to all licenses, permits,
authorizations and approvals issued by any governmental agency or authority
which pertain to the Land and the Buildings, to the extent they exist and are
transferable and assignable; and (g) to the extent the same are assignable, all
site plans, surveys, and plans which relate to the Land. Any references to
“Property” in the singular, such as references to “a Property” or “each
Property”, refer to an individual parcel of Land and all matters described in
(b)-(g) in connection with such Land.

 

(l)          “Seller’s Notice Address” shall be as follows, except as same may
be changed pursuant to the Notice section herein:

 

Bob Cissell

DG Partners, L.L.C.

530 Salt River Road

St. Peters, MO 63376

Tel. No.: (636) 970-0330

Email: bobcissell@cissellmueller.com

 

3

 

 

and to:Steve Wells

8909 Ladue Road

St. Louis, MO 63124

Tel. No.: (314) 991-4999

Email: swells@summerscomptonwells.com

 

(m)          “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:

 

William M. Kahane

American Realty Capital II, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6503

Fax No.: (646) 861-7751

Email: wkahane@arlcap.com

 

and to:

Jesse Galloway

American Realty Capital II, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

Email: jgalloway@arlcap.com

 

and Due Diligence Materials to:

 

duediligence@arlcap.com

 

with hard copies to:

 

James A. (Jim) Mezzanotte

American Realty Capital, LLC

202 E Franklin Street

Monroe, NC 28112

Tel. No.: (212) 415-70

Fax No.: (212) 415-6507

Email: jmezzanotte@arlcap.com

 

2.           Purchase and Sale of the Property. Subject to the terms of this
Agreement, Seller agrees to sell to Buyer the Property for the Purchase Price
set forth above.

 

4

 

 

3.           Purchase Price.

 

(a)          The Purchase Price to be paid by Buyer to Seller shall be paid by
wire transfer of immediately available funds to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and Seller.

 

(b)          In the event this Agreement is terminated for any reason pursuant
to the terms hereof with respect to one or more Properties, this Agreement shall
be terminated with respect to all Properties and neither party shall have any
further rights, obligations or liabilities hereunder, except as specifically set
forth herein.

 

4.           Proration of Expenses and Payment of Costs and Recording Fees.

 

(a)          All real estate taxes, ad valorem rollback taxes, personal property
taxes, water and sewer use charges, and any other charges and assessments on the
Property (collectively “Taxes and Assessments”) for all periods prior to the
Closing Date for each Property that are due and payable on or before the Closing
Date shall be remitted to the collecting authorities or to the Escrow Agent by
Seller or Tenant, as the case may be, prior to or at Closing and Seller shall be
entitled to all reimbursements from Tenants for Taxes and Assessments applicable
to the period prior to the Closing Date. Except as otherwise set forth herein,
there shall be no closing adjustments between the parties for Taxes and
Assessments not yet due and payable at Closing as Tenant is responsible for all
such Taxes and Assessments due in accordance with the provisions of the Lease.

 

(b)          All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing.

 

(c)          Seller shall pay or be charged with the following costs and
expenses in connection with this transaction which costs shall be referred to as
“Seller’s Closing Costs”:

 

(i)          100% of all Owner’s Title Insurance policy premiums, excluding any
endorsements issued in connection with such policies;

 

(ii)         Any and all transfer taxes and conveyance fees on the sale and
transfer of the Property shall be paid by Seller;

 

(iii)        Broker’s commission payments (for both leasing and sales
commissions earned), in accordance with Section 24 of this Agreement; and

 

(iv)        All fees relating to the granting, executing and recording of the
Deed for each Property and for any costs incurred in connection with the release
of existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.

 

(d)          Buyer shall pay or be charged with the following costs and expenses
in connection with this transaction, which costs shall be referred to as
“Buyer’s Closing Costs”:

 

5

 

 

(i)          all costs and expenses in connection with Buyer’s financing,
including appraisal, points, commitment fees and the like and costs for the
filing of all documents necessary to complete such financing and related
documentary stamp tax and intangibles tax;

 

(ii)         Buyer shall pay for the cost of its own survey, Phase 1
environmental study and due diligence investigations; and

 

(iii)        Any endorsements requested by Buyer to the Owner’s Title Insurance
policy issued with respect to each Property.

 

(e)          Each party shall pay its own legal fees incidental to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

 

5.           Title. At Closing, Seller agrees to convey to Buyer fee simple good
and marketable title to each Property pursuant to special warranty deed in the
form attached hereto as Exhibit B, free and clear of all liens, defects of
title, conditions, easements, assessments, restrictions, and encumbrances except
for and subject to the Permitted Exceptions (as hereinafter defined).

 

6.           Examination of Property. Seller and Buyer hereby agree as follows:

 

(a)          Buyer shall order a title commitment (the “Title Commitment”) for
each Property from Escrow Agent promptly after the date hereof. All matters
shown in the Title Commitment with respect to which Buyer fails to object prior
to the expiration of the Due Diligence Period and matters which have been
objected to by Buyer but not cured by Seller if Buyer proceeds to Closing shall
be deemed “Permitted Exceptions”; provided, however, Permitted Exceptions shall
not include and Seller shall be obligated to cure or remove any mechanic’s lien
or any monetary lien, except for taxes and special assessments not yet due and
payable, or any deeds of trust, mortgage, or other loan documents secured by the
Property. Seller shall have no obligation to cure any title matter objected to,
except as aforesaid, provided Seller notifies Buyer of any objections which
Seller elects not to remove or cure for each Property within five (5) business
days following receipt of Buyer’s objections. In the event that Seller refuses
to remove or cure any objections, Buyer shall have the right to terminate this
Agreement with respect to such Property upon written notice to Seller given
within five (5) business days after receipt of Seller’s notice, upon which
termination the Earnest Money shall be returned to Buyer and neither party shall
have any further obligation hereunder, except as otherwise expressly set forth
herein. If any matter not revealed in the Title Commitment is discovered by
Buyer or by the Escrow Agent and is added to the Title Commitment by the Escrow
Agent at or prior to Closing, Buyer shall have until the earlier of (i) ten (10)
days after the Buyer’s receipt of the updated, revised Title Commitment showing
the new title exception, together with a legible copy of any such new matter, or
(ii) the date of Closing, to provide Seller with written notice of its objection
to any such new title exception (an “Objection”). If Seller does not remove or
cure such Objection prior to the date of Closing, Buyer may terminate this
Agreement as Buyer's sole and exclusive remedy, in which case the Earnest Money
shall be returned to Buyer, and neither party shall have any further obligation
hereunder, except as otherwise expressly set forth herein.

 

6

 

 

(b)          (i) Within five (5) days following the Effective Date, Seller shall
provide to Buyer copies of the following documents and materials pertaining to
the Property to the extent within Seller’s possession or reasonably obtainable
by Seller or Seller’s counsel: (A) a complete copy of all leases affecting the
Property and all amendments thereto and of all material correspondence relating
thereto; (B) a copy of all surveys and site plans of the Property; (C) a copy of
all environmental reports for the Property (D) a copy of all architectural plans
and specifications and construction drawings and contracts for improvements to
be located on the Property; (E) a copy of Seller’s title insurance commitments
and policies relating to the Property; (F) all contracts and insurance policies
which affect the Property. (ii) Within five (5) days following the commencement
of the Second Due Diligence Period, Seller shall provide to Buyer copies of the
following documents and materials pertaining to the Property to the extent
within Seller’s possession or reasonably obtainable by Seller or Seller’s
counsel: (A) a copy of the certificate of occupancy and zoning reports for the
Property; (B) a copy of all governmental permits/approvals; (C) a copy of all
engineering and physical condition reports for the Property; (D) copies of the
Property’s real estate tax bills for the current tax year; (E) all service
contracts and insurance policies which affect the Property; (F) a copy of all
warranties relating to the improvements constructed on the Property, including
without limitation any roof warranties; and (G) a written inventory of all items
of personal property to be conveyed to Buyer, if any (the “Due Diligence
Materials”). Seller shall deliver any other documents relating to the Property
reasonably requested by Buyer to the extent within Seller's possession or
reasonably obtainable by Seller or Seller's counsel within three (3) business
days following such request. Additionally, during the term of this Agreement,
Buyer, its agents and designees, shall have the right to enter the Property for
the purposes of inspecting the Property, conducting soil tests, and making
surveys, mechanical and structural engineering studies, inspecting construction,
and conducting any other investigations and inspections as Buyer may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Buyer on the Property shall not
damage the Property nor interfere with construction on the Property or the
conduct of business by Tenant under the Lease; and provided further, however,
that Buyer shall indemnify and hold Seller harmless from and against any and all
claims or damages to the extent resulting from the activities of Buyer on the
Property, and Buyer shall repair any and all damage caused, in whole or in part,
by Buyer and return the Property to its condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement. Seller
shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property. After the Effective Date, Buyer shall
be permitted to speak and meet with Tenant in connection with Buyer’s due
diligence. Upon signing this Agreement, Seller shall provide Buyer with the name
of a contact person(s) for the purpose of arranging site visits. Buyer shall
give Seller reasonable written notice (which in any event shall not be less than
two (2) business days) before entering the Property, and Seller may have a
representative present during any and all examinations, inspections and/or
studies on the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement as to any Property by giving
written notice thereof to Seller prior to the expiration of the First Due
Diligence Period, in which event this Agreement shall become null and void,
Buyer shall receive a refund of the Earnest Money, and all rights, liabilities
and obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth herein.

 

7

 

 

(c)          In the event that the Due Diligence Materials enumerated in Section
6(b)(ii) above disclose any matters which need completion or correction as to
any Property, and such matters are not completed or corrected within thirty (30)
days following written notice from Buyer to Seller, then Buyer may terminate
this Agreement by giving notice thereof to Seller, in which event this Agreement
shall become null and void as to such Property, Buyer shall receive a refund of
the Earnest Money, Seller shall pay to Buyer all of the out-of-pocket costs and
expenses incurred by Buyer in connection with this Agreement in an amount not to
exceed $15,000.00 per Property, and all rights, liabilities and obligations of
the parties under this Agreement shall expire with respect to such Property,
except as otherwise expressly set forth herein.

 

(d)          It shall be a condition of Closing that Seller shall have obtained
an estoppel certificate from Tenant in the form attached to the respective Lease
for each Property (the “Tenant Estoppel Certificate”) and Seller shall use good
faith efforts to obtain the same. Seller shall promptly deliver to Buyer
photocopies or pdf files of the executed Tenant Estoppel Certificates when
Seller receives the same.

 

(e)          Seller shall obtain a subordination, non-disturbance and attornment
agreement from Tenant in form attached to the respective Lease for each Property
(the “SNDA”); provided, however, that Seller's failure to obtain an SNDA for any
one or more of the Properties shall not constitute a default of this Agreement
by Seller if Seller has used good faith efforts to obtain the same.

 

(f)          Seller shall use good faith efforts to obtain estoppel certificates
with respect to reciprocal easement agreements as may be reasonably requested by
Buyer; provided, however, that Seller's failure to obtain an estoppel
certificate with respect to any reciprocal easement agreement shall not
constitute a default of this Agreement by Seller if Seller has used good faith
efforts to obtain the same.

 

7.           Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking with respect to any Property, Seller shall notify Buyer
in writing of same. Until Closing, the risk of loss or damage to all of the
Property, except as otherwise expressly provided herein, shall be borne by
Seller. In the event all or any portion of any Property is damaged in any
casualty or condemned or taken (or notice of any condemnation or taking is
issued) so that: (a) Tenant has a right of termination or abatement of rent
under the Lease for such Property, or (b) with respect to any casualty, if the
cost to repair such casualty would exceed $50,000, or (c) with respect to any
condemnation, any Improvements or access to the Property or more than five
percent (5%) of the Property is (or will be) condemned or taken, then, Buyer may
elect to terminate this Agreement with respect to each such Property by
providing written notice of such termination to Seller within ten (10) business
days after Buyer’s receipt of notice of such condemnation, taking or damage,
upon which termination a proportionate part of the Earnest Money shall be
returned to the Buyer in accordance with the Purchase Price as set forth on
Exhibit A and neither party hereto shall have any further rights, obligations or
liabilities under this Agreement with respect to such Property, except as
otherwise expressly set forth herein. With respect to any condemnation or taking
(of any notice thereof), if Buyer does not elect to cancel this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the awards, if any, for
the condemnation or taking, and Buyer shall be entitled to receive and keep all
such awards. With respect to a casualty, if Buyer does not elect to terminate
this Agreement with respect to any such Property or does not have the right to
terminate this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and Seller shall assign to Buyer at the Closing the rights of
Seller to the proceeds under Seller’s insurance policies covering such Property
with respect to such damage or destruction (or pay to Buyer any such proceeds
received prior to Closing) and pay to Buyer the amount of any deductible with
respect thereto, and Buyer shall be entitled to receive and keep any monies
received from such insurance policies.

 

8

 

 

8.           Earnest Money Disbursement. The Earnest Money shall be held by
Escrow Agent, in trust, and disposed of only in accordance with the following
provisions:

 

(a)          If the Closing occurs, Escrow Agent shall deliver the Earnest Money
to Seller on the Closing Date to be applied as part payment of the Purchase
Price. If for any reason the Closing does not occur, Escrow Agent shall deliver
the Earnest Money to Seller or Buyer only upon receipt of a written demand
therefor from such party, subject to the following provisions of this clause
(a). Subject to the last sentence of this clause (a), if for any reason the
Closing does not occur and either party makes a written demand (the “Demand”)
upon Escrow Agent for payment of the Earnest Money, Escrow Agent shall give
written notice to the other party of the Demand within one business day after
receipt of the Demand. If Escrow Agent does not receive a written objection from
the other party to the proposed payment within five (5) business days after the
giving of such notice by Escrow Agent, Escrow Agent is hereby authorized to make
the payment set forth in the Demand. If Escrow Agent does receive such written
objection within such period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions signed by Seller and Buyer or a
final judgment of a court. Notwithstanding the foregoing provisions of this
clause (a) if Buyer delivers a notice to Escrow Agent stating that Buyer has
terminated this Agreement on or prior to the expiration of the Due Diligence
Period, then Escrow Agent shall immediately return the Earnest Money to Buyer
without the necessity of delivering any notice to, or receiving any notice from
Seller.

 

(b)          The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent has received and shall hold the Earnest
Money in escrow, and shall disburse the Earnest Money pursuant to the provisions
of this Section 8.

 

9

 

 

9.           Default

 

(a)          In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Seller hereby waives any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or in equity against Buyer. In
no event under this Section or otherwise shall Buyer be liable to Seller for any
punitive, speculative or consequential damages.

 

(b)          In the event of a default in the obligations herein taken by
Seller, or in the event of the failure of a condition precedent set forth in
Section 13 of this Agreement, with respect to any or all of the Properties,
Buyer may, as its sole and exclusive remedy, either: (i) waive any unsatisfied
conditions and/or such Seller default, as applicable, and proceed to Closing in
accordance with the terms and provisions hereof; (ii) terminate this Agreement
by delivering written notice thereof to Seller no later than Closing, upon which
termination the Earnest Money shall be refunded to Buyer, Seller shall pay to
Buyer all of the out-of-pocket costs and expenses incurred by Buyer in
connection with this Agreement in an amount not to exceed $15,000.00 per
Property, which return and payment shall operate to terminate this Agreement and
release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof; (iii) to
enforce specific performance of Seller’s obligations hereunder; or (iv) by
notice to Seller given on or before the Closing Date, extend the Closing Date
for a period of up to thirty (30) days (the “Closing Extension Period”) to
permit Seller to remedy any such default, and the “Closing Date” shall be moved
to the last day of the Closing Extension Period. If Buyer so extends the Closing
Date, then Seller may, but shall not be obligated to, cause said conditions to
be satisfied during the Closing Extension Period. If Seller does not cause said
conditions to be satisfied during the Closing Extension Period, then Buyer shall
have the remedies set forth in Section 9(b)(i) through (iii) above except that
the term “Closing” shall be revised to reflect the Buyer’s election of remedies
under this Section 9(b).

 

(c)          In the event that Improvements are not Substantially Complete in
accordance with the terms of the Lease and Tenant has not commenced paying rent
on or before the date that is sixty (60) days after the proposed Rent
Commencement Date, then Buyer shall have the absolute right to terminate this
Purchase and Sale Agreement, at which time the Escrow Agent shall return the
entire Deposit to Buyer, Seller shall pay to Buyer all of the out-of-pocket
costs and expenses incurred by Buyer in connection with this Agreement in an
amount not to exceed $15,000.00 per Property.

 

10

 

 

10.          Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer with respect to each Property as set forth below,
and delivery by Buyer to Seller of the Purchase Price in accordance with the
terms of this Agreement. Seller shall deliver to Escrow Agent for the benefit of
Buyer at Closing the following executed documents for each Property:

 

(a)          A Special Warranty Deed ("Deed") in the form attached hereto as
Exhibit B;

 

(b)          An Assignment of Lease and Security Deposits, in the form attached
hereto as Exhibit C;

 

(c)          A Bill of Sale in the form attached hereto as Exhibit D;

 

(d)          An Assignment of Contracts, Permits, Licenses and Warranties in the
form of Exhibit E;

 

(e)          An original Tenant Estoppel Certificate dated no earlier than ten
(10) days prior to the date of Closing. In addition, the business terms of the
Tenant Estoppel Certificate must be in material accordance with and not
materially contradict the Lease;

 

(f)          To the extent obtained by Seller, estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer;

 

(g)          Originals, if available or copies if not, of the Warranties (as
hereinafter defined), the general contractor warranty in the form attached
hereto as Exhibit J and any additional warranties required by the Lease.

 

(h)          A settlement statement setting forth the Purchase Price, all
prorations and other adjustments to be made pursuant to the terms hereof, and
the funds required for Closing as contemplated hereunder;

 

(i)          All transfer tax statements, declarations and filings as may be
necessary or appropriate for purposes of recordation of the deed;

 

(j)          Good standing certificates and corporate resolutions or member or
partner consents, as applicable, and such other documents as reasonably
requested by Escrow Agent;

 

(k)          To the extent not previously delivered to Buyer, the Leases,
bearing the original signatures of the landlord and tenant thereunder, or a copy
thereof bearing an original certification of Tenant confirming that the copy is
true, correct and complete; the leasing files; and copies of all books and
records applicable to the Property which are identified by Buyer by written
notice to Seller and reasonably necessary for the orderly transition of
operation of the Property;

 

(l)          A certificate pursuant to Section 1445 of the Internal Revenue Code
of 1986, as amended, or the regulations issued pursuant thereto, certifying the
non foreign status of Seller;

 

11

 

 

(m)          An owner’s title affidavit as to mechanics’ liens and possession
and other matters in customary form reasonably acceptable to Buyer and Escrow
Agent;

 

(n)          If required, an original SNDA fully executed and notarized by
Tenant;

 

(o)          Letter to Tenant in form of Exhibit H attached hereto;

 

(p)          A certificate of insurance or other evidence reasonably
satisfactory to Buyer memorializing and confirming that Tenant is then
maintaining policies of insurance of the types and in the amounts required by
the Lease, which shall name Buyer and its mortgagee as additional insured
parties and/or as loss payees and/or mortgagees, as appropriate, as their
respective interests may appear; and

 

(q)          Such other instruments as are reasonably required by Buyer or
Escrow Agent to close the escrow and consummate the purchase of the Property in
accordance with the terms hereof.

 

At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b), (d) and (h)
above. Buyer shall have the right to advance the Closing upon five (5) days
prior written notice to Seller; provided that all conditions precedent to both
Buyer’s and Seller’s respective obligations to proceed with Closing under this
Agreement have been satisfied (or, if there are conditions to a party’s
obligation to proceed with Closing that remain unsatisfied, such conditions have
been waived by such party). Buyer shall have a one-time right to extend the
Closing for up to fifteen (15) days upon written notice to Seller to be received
by Seller on or prior to the date scheduled for the Closing. The Closing shall
be an escrow closing in accordance with Section 1(c) of this Agreement.

 

11.          Representations by Seller. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Seller makes the following representations and
warranties to Buyer as of the date hereof and as of the Closing Date with
respect to the Property:

 

(a)          Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;

 

(b)          Seller has not received any written notice of any current or
pending litigation, condemnation proceeding or tax appeals affecting Seller or
the Property and Seller does not have any knowledge of any pending litigation or
tax appeals against Seller or the Property; Seller has not initiated, nor is
Seller participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;

 

12

 

 

(c)          Seller has not entered into any contracts, subcontracts or
agreements affecting the Property which will be binding upon Buyer after the
Closing other than the Lease;

 

(d)          Except for violations cured or remedied on or before the date
hereof, Seller has not received any written notice from (or delivered any notice
to) any governmental authority regarding any violation of any law applicable to
the Property and Seller does not have knowledge of any such violations;

 

(e)          Seller has fee simple title to the Property subject to any deed
restrictions, easements, rights of way and other matters of record, and zoning
regulations affecting the Property and Seller is the sole owner of the entire
lessor’s interest in the Lease. The Property constitutes one or more separate
tax parcels for purposes of ad valorem taxation;

 

(f)          With respect to the Leases: (i) the Leases forwarded to Buyer under
Section 6(b)(i) are true, correct and complete copy of the Leases; (ii) the
Leases are in full force and effect and there is no default thereunder; (iii) no
brokerage or leasing commissions or other compensation is or will be due or
payable to any person, firm, corporation or other entity with respect to or on
account of the current term of the Leases or any extension or renewal thereof;
(iv) Seller has no outstanding obligation to provide Tenant with an allowance to
construct, or to construct at its own expense, any tenant improvements; and (v)
the rent for each Property is as set forth on Exhibit A;

 

(g)          There are no occupancy rights, leases or tenancies affecting the
Property other than the Lease. Neither this Agreement nor the consummation of
the transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;

 

(h)          The transactions contemplated hereby either (i) will not constitute
a sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;

 

(i)          To Seller’s knowledge, except as set forth in the environmental
reports previously delivered by Seller to Buyer, no hazardous substances have
been generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property;

 

13

 

 

(j)          Exhibit I attached hereto is a true, correct and complete listing
of all warranties in effect for the Property (the “Warranties”).

 

The representations and warranties of Seller shall survive Closing for a period
of one (1) year.

 

12.         Representations by Buyer. Buyer represents and warrants to, and
covenants with, Seller as follows:

 

(a)          Buyer is duly formed, validly existing and in good standing under
the laws of Delaware, is authorized to consummate the transaction set forth
herein and fulfill all of its obligations hereunder and under all closing
documents to be executed by Buyer, and has all necessary power to execute and
deliver this Agreement and all closing documents to be executed by Buyer, and to
perform all of Buyer’s obligations hereunder and thereunder. This Agreement and
all closing documents to be executed by Buyer have been duly authorized by all
requisite corporate or other required action on the part of Buyer and are the
valid and legally binding obligation of Buyer, enforceable in accordance with
their respective terms. Neither the execution and delivery of this Agreement and
all closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.

 

The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.

 

13.         Conditions Precedent to Buyer’s Obligations . Buyer’s obligation to
pay the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with (or waiver by Buyer of) the following conditions
precedent for each Property on and as of the date of Closing:

 

(a)          Seller shall deliver to Buyer on or before the Closing the items
set forth in Section 10 above;

 

(b)          Buyer shall receive from Escrow Agent or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);

 

14

 

 

(c)          Buyer shall have received a valid and permanent final certificate
of occupancy (or the equivalent thereof) for the Property which shall not
contain any contingencies or require any additional work to be completed, except
for any Punchlist items (as defined in the Lease);

 

(d)          Tenant shall be in possession of the premises demised under the
Leases, open for business to the public and obligated to pay full and unabated
rent under the Leases at a date certain and Tenant shall not have assigned or
sublet any of the Property;

 

(e)          The representations and warranties of Seller contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Seller shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Seller
prior to or at the Closing;

 

(f)          Seller shall have delivered to Buyer a written waiver by Tenant of
any right of first refusal, right of first offer or other purchase option that
Tenant has pursuant to the Leases to purchase the Property from Buyer.

 

(g)          Seller shall have made all contributions, payments and/or
reimbursements and completed any and all work required by any governmental
authority in connection with the construction and development of the Property,
including, without limitation, as required by any variance or site plan
approval.

 

In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.

 

14.         Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:

 

(a)          Buyer shall deliver to Seller on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and

 

(b)          The representations and warranties of Buyer contained in this
Agreement shall have been true when made and shall be true in all material
respects at and as of the date of Closing as if such representations and
warranties were made at and as of the Closing, and Buyer shall have performed
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by Buyer
prior to or at the Closing.

 

15.         Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.

 

15

 

 

16.         Seller Covenants. Seller agrees that Seller: (a) shall continue to
operate and manage each Property in the same manner in which Seller has
previously operated and maintained such Property; (b) shall, subject to Section
7 hereof and subject to reasonable wear and tear, maintain each Property in the
same (or better) condition as exists on the date hereof; and (c) shall not,
without Buyer’s prior written consent, which, after the expiration of the Due
Diligence Period may be withheld in Buyer’s sole discretion: (i) amend the
Leases in any manner, nor enter into any new lease, license agreement or other
occupancy agreement with respect to any Property; (ii) consent to an assignment
of the Leases or a sublease of the premises demised thereunder or a termination
or surrender thereof; (iii) terminate the Leases nor release any guarantor of or
security for the Leases unless required by the express terms of the Leases;
and/or (iv) cause, permit or consent to an alteration of the premises demised
thereunder except for Punchlist items (unless such consent is
non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of any Property, whether insured or not.

 

17.         Post-Closing Covenants. For a time period of one (1) year after the
date that constitutes completion of construction under the Leases for purposes
of any landlord warranties or responsibilities with respect to repairs and
maintenance, Seller shall be and remain responsible for completing any warranty
work or curing any related defaults by the landlord under the Lease. Seller
further agrees that it will remain adequately capitalized in a manner such that
Seller shall have sufficient funds in order to comply with its obligations as
described in this Section 17. In the event that Seller fails to comply with said
cure and warranty obligations, Buyer may, after giving thirty (30) days written
notice to Seller and Seller having failed to commence and diligently pursue to
completion curative action within said time period, proceed to remedy such
default on its own and shall have recourse against Seller for any expenses
incurred thereby. Neither payment nor acceptance of the Purchase Price nor any
provision in this Agreement will be deemed to constitute a waiver by Buyer of
Seller’s responsibility under this Section. This Section, and all provisions
contained herein, shall survive the Closing. The obligations of Seller pursuant
to this Section shall continue beyond the one-year period specified herein as to
warranty work or the curing of any defaults required by the landlord pursuant to
the Lease if such defect or default is discovered during the one-year warranty
period and is not cured by the Seller within that one-year warranty period. In
other words, defects or defaults which arise or exist prior to the date of
expiration of the one-year warranty period must be cured and corrected by the
Seller even though the curing or corrective action may not be commenced or
completed until after the date of expiration of the one-year warranty period.

 

The parties shall deposit into escrow with Escrow Agent pursuant to an escrow
agreement reasonably acceptable to Seller and Buyer (the “Escrow Agreement”) a
portion of the Purchase Price equal to 125% of the estimated cost of completing
the Punchlist items, if any, which estimate shall be reasonably acceptable to
Buyer (the “Construction Escrow Deposit”). After Closing, Seller shall complete
all Punchlist items until accepted by Tenant, and the Escrow Agreement shall
provide: (i) that Seller will have ninety (90) days to complete the Punchlist
items to Tenant’s and Buyer's reasonable satisfaction; (ii) once so completed,
the full amount of the Construction Escrow Deposit will be paid to Seller; and
(iii) if Seller fails to complete all of the Punchlist items within said 90-day
period, then Buyer shall have the right to complete the repair and receive
payment of the cost thereof from the Construction Escrow Deposit and any unused
portion of the Construction Escrow Deposit shall be paid to Seller.

 

16

 

 

18.         Performance on Business Days. A "business day" is a day which is not
a Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.

 

19.         Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.

 

20.         Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law

 

21.         No Representations or Warranties. Buyer hereby acknowledges,
understands and agrees that it has an opportunity to inspect the Property as set
forth in Section 6 herein, and except as set forth in this Agreement, the
Property shall be conveyed at Closing to Buyer in “as-is” condition with no
representation or warranties whatsoever. BUYER ACKNOWLEDGES AND AGREES THAT
SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES (OTHER THAN THE WARRANTY OF TITLE AS SET OUT IN THE
DEED CONTEMPLATED IN THIS AGREEMENT AND AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT) PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE PROPERTY; (C) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER OR
ANYONE ELSE MAY CONDUCT THEREON; (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY; (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY; (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK
OF REPAIR OF THE PROPERTY; OR (H) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY,
AND SPECIFICALLY, THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS REGARDING COMPLIANCE WITH ANY ENVIRONMENTAL
PROTECTION, POLLUTION, ZONING OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON THE PROPERTY OF HAZARDOUS
MATERIALS (AS DEFINED BELOW). BUYER FURTHER ACKNOWLEDGES AND AGREES THAT, HAVING
BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY, BUYER IS RELYING SOLELY ON
ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY INFORMATION PROVIDED OR TO
BE PROVIDED BY SELLER. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT ANY
INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED
FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. SELLER IS NOT LIABLE OR
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY
ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON. BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF
THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN "AS-IS" CONDITION AND BASIS
WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE PURCHASE PRICE HAS BEEN
ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT THE PROPERTY IS SOLD BY SELLER AND
PURCHASED BY BUYER SUBJECT TO THE FOREGOING. ALL PROVISIONS OF THIS SECTION 21
SHALL SURVIVE CLOSING OR THE TERMINATION OF THIS AGREEMENT WITHOUT CLOSING, AS
APPLICABLE.

 

17

 

 

22.         Applicable Law. This Agreement shall be construed under the laws of
the State or Commonwealth in which the Property is located, without giving
effect to any state's conflict of laws principles.

 

23.         Tax-Deferred Exchange. Buyer and Seller respectively acknowledge
that the purchase and sale of the Property contemplated hereby may be part of a
separate exchange (an “Exchange”) being made by each party pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated with respect thereto. In the event that either party (the
“Exchanging Party”) desires to effectuate such an exchange, then the other party
(the “Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party
in order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Seller is the
Exchanging Party, shall remain warranties of Seller), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Seller is the Exchanging Party, shall remain warranties of Seller) contemplated
hereby, adversely affected or diminished in any manner, or (ii) be responsible
for compliance with or deemed to have warranted to the Exchanging Party that the
Exchange complies with Section 1031 of the Code.

 

18

 

 

24.         Brokers. Buyer and Seller each hereby represent that, except for the
Broker, there are no other brokers involved or that have a right to proceeds in
this transaction. Seller shall be responsible for payment of commissions to the
Broker pursuant to a separate written agreement executed by Seller. Seller and
Buyer each hereby agree to indemnify and hold the other harmless from all loss,
cost, damage or expense (including reasonable attorneys' fees at both trial and
appellate levels) incurred by the other as a result of any claim arising out of
the acts of the indemnifying party (or others on its behalf) for a commission,
finder's fee or similar compensation made by any broker, finder or any party who
claims to have dealt with such party (except that Buyer shall have no
obligations hereunder with respect to any claim by Broker). The representations,
warranties and indemnity obligations contained in this section shall survive the
Closing or the earlier termination of this Agreement. Buyer acknowledges that
Seller is an affiliate of a licensed real estate broker under the rules of the
Missouri Real Estate Commission.

 

25.         Assignment. . Buyer may assign its rights under this Agreement,
provided, however, that no such assignment shall relieve Buyer of any of its
obligations hereunder until Closing is complete. Buyer is entering into this
Agreement for and on behalf of related special purpose entities as set forth on
Exhibit A1 (each an “Approved Assignee”) and intends to assign each respective
Approved Assignee its rights hereunder prior to Closing.

 

26.         Attorneys’ Fees. In any action between Buyer and Seller as a result
of failure to perform or a default under this Agreement, the prevailing party
shall be entitled to recover from the other party, and the other party shall pay
to the prevailing party, the prevailing party’s attorneys’ fees and
disbursements and court costs incurred in such action.

 

27.         Time of the Essence. Time is of the essence with respect to each of
Buyer’s and Seller’s obligations hereunder.

 

28.         Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted by electronically shall be valid for all
purposes, however any party shall deliver an original signature on this
Agreement to the other party upon request.

 

19

 

 

29.         Anti Terrorism. Neither Buyer or Seller are in violation of any
Anti-Terrorism Law (as hereinafter defined) or engages in or conspires to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws relating to
terrorism or money laundering, including: Executive Order No. 13224; the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has been, or
may hereafter be, renewed, extended, amended or replaced; the applicable laws
comprising or implementing the Bank Secrecy Act; and the applicable laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (as any of the foregoing may from time to time be amended, renewed,
extended, or replaced).

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

20

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 



BUYER:      SELLER:       AMERICAN REALTY CAPITAL II, LLC,   DG PARTNERS LLC, a
Delaware limited liability company   a Missouri limited liability company      
By:     By:     Name:       Name:     Title:       Title:             Date:    
Date:  



 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.

 

ESCROW AGENT:

 

CHICAGO TITLE INSURANCE COMPANY

 



By:           Name:         Title:           Date:    



 

21

 

 

EXHIBITS

 

Exhibit A1 - List of Properties       Exhibit A2 - List of Leases and Rents    
  Exhibit B - Form of Special Warranty Deed       Exhibit C - Form of Assignment
and Assumption of Lease       Exhibit D - Form of Bill of Sale       Exhibit E -
Form of Assignment of Contracts, Permits, Licenses and Warranties       Exhibit
F - Form of Tenant Estoppel       Exhibit G - Intentionally Deleted      
Exhibit H - Form of Tenant Notice       Exhibit I - Warranties       Exhibit J -
General Contractor Warranty

 

22

 

 

EXHIBIT A1

 

LIST OF PROPERTIES

 

Dollar General – MO 3-Pack                             Owner Name  City   ST  
Acres   Bldg.
sq.ft.   Approved Assignee   Deposit   Purchase
Price                                DG Partners,  L.L.C.  Alorton    MO  
 N/A    9,100    ARC3  DGATN001, LLC   $49,000   $974,753  DG Partners,  L.L.C. 
Altamont    MO    N/A    10,640    ARC3  DGAMT001, LLC   $63,000   $1,252,290 
DG Partners,  L.L.C.  Berkeley    MO    N/A    9,100    ARC3  DGBKL001, LLC  
$52,000   $1,044,533                                       Totals           
               $164,000   $3,271,576 

 

A1-1

 

 

EXHIBIT A2

 

LIST OF LEASES AND RENTS

 







Dollar General – MO
3-Pack                                 Tenant Name  Address   City   ST   Lease
Start Date   Lease
Term
Date   Initial Rent   Annual Bump   Cap
Rate                                    Dolgencorp, Inc.  N/A   Alorton    IL  
 12/15/11    12/14/26    82,034    3% in year-11    8.42% Dolgencorp, Inc. 
N/A   Altamont    IL    04/01/12    03/31/27    105,391    3% in year-11  
 8.42% Dolgencorp, Inc.  N/A   Berkeley    MO    04/01/12    03/31/27  
 87,908    3% in year-11    8.42%                                           
                Totals        $275,333           



 

A-1

 

 

 

EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]

 

 

Space above this line reserved for Recorder of Deeds

 

SPECIAL WARRANTY DEED

 

THIS SPECIAL WARRANTY DEED, is made and entered into this ____ day of
_________________, 20___ by and between ______________________________________,
a ___________________, whose address is
_____________________________________________, of the _________ of __________,
State of _________ (referred to as "Grantor") and
______________________________________, a ____________________, whose address is
________________________ ________________________, of the _________ of
__________, State of _________ (referred to as "Grantee").

 

WITNESSETH, That Grantor, for and in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration paid by Grantee to Grantor,
the receipt of which is hereby acknowledged, does by these presents BARGAIN AND
SELL, CONVEY AND CONFIRM unto Grantee that certain real estate situated in the
___________ of _____________, State of ____________, and legally described as
follows (referred to as the "Property"):

 

SUBJECT, HOWEVER, to the title and survey exceptions listed on Exhibit "A"
attached to this Special Warranty Deed and by this reference made a part hereof,
Grantee hereby accepting and agreeing to the same by Grantee's acceptance and
recordation of this Special Warranty Deed.

 

C-1

 

 

TO HAVE AND TO HOLD the same, together with all rights and appurtenances to the
same belonging to the extent not encumbered, restricted or reserved as
contemplated by this Special Warranty Deed unto Grantee and its successors and
assigns forever.

 

Grantor hereby covenants that, except as noted above, at the time of delivery of
this Special Warranty Deed the Property was free from all encumbrances made by
it and that Grantor shall and will WARRANT AND DEFEND the title to the Property
unto Grantee and its successors and assigns forever, against the lawful claims
of all persons claiming by, through or under Grantor but against none others.

 

IN WITNESS WHEREOF, the parties hereto have executed this Special Warranty Deed
as of the day and year first above written.

 

Grantor:  

 

Notary

 

2

 

 

EXHIBIT "A"
TO
SPECIAL WARRANTY DEED

 

PERMITTED EXCEPTIONS

 



1.Zoning and other ordinances.

 

2.Real estate taxes for the year ____ and subsequent years.

 

3.Installments of special taxes and assessments not required to be paid prior to
the effective date of this Special Warranty Deed.

 

4.Special taxes and assessments becoming a lien on or after the effective date
of this Special Warranty Deed.

 

5.Visible easements and all other matters that would be disclosed by a current
survey of the Property.

 

6.All valid and enforceable covenants, restrictions, reservations, easements and
other matters as shown on the public record.



 

3

 

 

EXHIBIT C

 

FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE AND SECURITY DEPOSIT

 

______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease.

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 20__, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.

 



  ASSIGNOR:             By:         Name:         Title:    



 

4

 

 



  ASSIGNEE:             By:         Name:         Title:    



 

5

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.

 

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.

 

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 20__.

 

  SELLER:             By:           Name:           Title:  

 

D-1

 

 

SCHEDULE A

 

TO BILL OF SALE

 

(Add legal description of Real Property]

 

D-2

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES

 

THIS ASSIGNMENT, made as of the ___ day of ________, 20__, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________ (“Assignee”).

 

WITNESSETH:

 

WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2011 between Assignor and Assignee, Assignee has agreed to purchase
from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and

 

WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts, all to the extent
assignable. Assignor agrees without additional consideration to execute and
deliver to Assignee any and all additional forms of assignment and other
instruments and documents that may be reasonably necessary or desirable to
transfer or evidence the transfer to Assignee of any of Assignor's right, title
and interest to any of the Contracts.

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Assignor
under and by virtue of the Contracts prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Assignee
under and by virtue of the Contracts on and after the date of this Assignment.

 

This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.

 

E-1

 

 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the date first above written.

 

  ASSIGNOR:               a            

 

  By:       Name:       Title:    

 

  ASSIGNEE:               a    

 

  By:       Name:       Title:    

 

D-2

 

 

EXHIBIT F

 

FORM OF TENANT ESTOPPEL

 

With respect to each Lease, the Tenant Estoppel Certificate shall be in the form
attached as an exhibit to such Lease.

 

F-1

 

 

EXHIBIT G

 

Intentionally Deleted

 

G-1

 

 

EXHIBIT H

 

FORM OF NOTICE TO TENANT

 

TO: [Tenant]

 

Re: Notice of Change of Ownership of ______________________________

 

Ladies and Gentlemen:

 

YOU ARE HEREBY NOTIFIED AS FOLLOWS:

 

That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.

 

Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:

 

                 



 

You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.

 

  Very truly yours,   [PRIOR LANDLORD]

 

  By:       Name:       Title:    

 

 

 

EXHIBIT I

 

LIST OF WARRANTIES

 

 

 

 

EXHIBIT J

 

LETTER OF WARRANTY

 

(In the form of warranties provided by Landlord to Tenant pursuant to Exhibit J
of each Lease).

  

 



